DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 September 2020 has been entered.  
Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  The 35 USC 112 rejections have been withdrawn.  
Applicant’s arguments, see paragraph entitled, “Rejections under 35 U.S.C. § 102” pages 9-18 filed 14 September 2021, have been fully considered.  Upon conducting an updated search, additional references were found, which teach the limitations in claims 6-8.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 14 September 2021, the status of the claims is as follows: Claims 1, 6-8, 17, and 21 have been amended.  Claim 18 is canceled.  
Claims 1-17 and 20-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 9, Applicant claims “the controller configured to: monitor the reflection signal; calculate a Q-factor for the enclosed cavity based on the reflection signal; monitor the Q-factor; identify a change in the Q-factor exceeding a predetermined change threshold; in response to identifying the change exceeding the predetermined change threshold, identify a chemical change in the food load.”  In claim 12, Applicant claims “the controller is further configured to: receive a food type indicating a property of the food load.”  In claim 13, Applicant claims that “the controller is further configured to identify the predetermined change threshold in response to the food type.”  In claim 14, Applicant claims, “wherein the controller is further configured to: detecting a protein denaturation of the meat in response to the Q-factor changing in excess of the predetermined change threshold.”  In claim 15, Applicant claims, “wherein the controller is further configured to: detect a gelatinization of the starch in response to the Q-factor changing in excess of the predetermined change threshold.”  In claim 17, Applicant claims that the controller is “configured to: receive an indication of a food type of the food load; identify a predetermined change threshold based on the food type control a frequency and phase between the first RF signal and the second RF signal; change the phase to control a heating technique; monitor the reflection signal; calculate a Q-factor for the enclosed cavity based on the reflection signal; monitor the Q-factor; identify a change in the Q-factor exceeding a predetermined change threshold; in response to identifying the change exceeding the predetermined change threshold, identify a cook level of the food load.”  In claim 18, Applicant claims, “the controller is further configured to: receive an indication of a food type of the food load; and identify the predetermined change threshold based on the food type.”  In claim 20, Applicant claims “wherein the controller is further configured to: identify a denaturing of a protein based on the change in the Q-factor exceeding the predetermined change threshold.”
Structure identified from the Specification to support this claim include “control software,” “peak level detectors,” and “temperatures sensors” from paragraph 0069.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Shmuel et al. (US-20090236334-A1).
Regarding claim 1, Ben-Shmuel teaches a method (abstract) for identifying a cooking level (“uniformity levels,” para 0021) of a food (abstract) load (object, para 0021) in an electromagnetic cooking device (electromagnetic energy, para 0056), the method comprising: controlling a frequency and a phase (para 0084) of a first RF signal and a second RF signal (one or more number of inputs, para 0084); amplifying the first RF signal and the second RF signal (power amplifier for one RF feed, element 112, in fig. 5b; multiple feeds and amplifiers are disclosed in para 0604) thereby generating a first RF feed and a second RF feed (fig. 5b, diagram for an RF feed, showing how an RF feed is generated from an amplifier, 112, to be transmitted to a heated object, 98); emitting the first RF feed and the second RF feed into an enclosed cavity to heat the food load (fig. 12a, cavity 98); measuring at least one reflection signal (reflection coefficients, para 0412); calculating a Q-factor for the enclosed cavity based on the reflection signal (paras 0412-0414 describe measuring the net power efficiency based on the reflection signal; para 0415 describes measuring the Q-factor for the width of the efficiency peak); monitoring the Q-factor (“periodically” the microwave stops heating, performs a “sweep” of the frequencies, and completes the “measurement phase,” para 0408); identifying a change in the Q-factor exceeding a predetermined change threshold (“Q-factor is below some predetermined level,” para 0417; Applicant has defined the Q-factor as the inverse of the loss tangent with the imaginary permittivity component, ε’’, as being in the denominator and the lossless component, ε’, as being in the numerator, para 00204 of Specification; but Ben-Shmuel teaches the opposite, where the loss coefficient is in the numerator such that “the bigger the loss in the object (or load) matches lower Q-factor,” para 0062 of Ben-Shmuel; thus, for the Applicant’s definition of the Q-factor, the threshold will be exceeded, but as Ben-Shmuel has defined the Q-factor, the Q-factor will be below the threshold); in response to identifying the change exceeding the predetermined change threshold (“Other pre-processes may be selected in order to improve the spectral image ( e.g. lower Q factor), as well, for example, immersion in an RF absorbing liquid. Optionally, part of the object (e.g., its surface) is differentially treated. For example, the surface is made more moist or more dry than the rest of the object such that during heating it will ( or will not) dry and become more crispy or browned,” para 0523), identifying a change in a chemical structure of the food load indicating the cooking level of the food load (“the package can include a liquid that expands during heating. As the cooking progresses the steam created by the liquid opens the package, and the device detects the change in the spectral image (due to the phase change of water), which can be used to decide to turn on a browning mode,” para 0505; paragraphs 0025, 0359, 0480, 0486, and 0566 also teach detecting a phase change in water as a result of thawing, boiling, or steaming water).
Regarding claim 2, Ben Shmuel teaches wherein the cooking level (uniformity levels, para 0021) corresponds to cooking temperatures (temperature of the object, para 0021) associated with the food load based on the Q-factor (lowering “a Q factor of the oven” improves “uniformity in the oven,” para 0034).
Regarding claim 3, Ben Shmuel teaches wherein the predetermined change threshold corresponds to a predetermined change in the Q-factor (para 0417) identified over a predetermined period of time (“such temperatures are maintained for a desired time,” para 0023; heating is interrupted for a short time (few milliseconds or tens of milliseconds) to perform sweeps, para 0408, where the Q-factor is measured, para 0415).
Regarding claim 4, Ben Shmuel teaches receiving an indication of a food type identifying the food load (“classifying a food quality,” para 0038).
Regarding claim 5, Ben Shmuel teaches identifying the predetermined change threshold based on the food type (after the frequency sweep during a calibration phase, the criteria are selected, para 406, which may include a predetermined level for a Q-factor, para 0417; sweep results reveal package information, para 0032; classification of the food type of the package is described in para 0038).
Regarding claim 9, Ben Shmuel teaches an electromagnetic cooking device (abstract and para 0056) comprising: an enclosed cavity (fig. 12a, cavity 98) configured to receive a food load (package in the cavity, para 0032); a plurality of amplifiers configured amplify a first RF signal and a second RF signal thereby supplying a plurality of RF feeds to the enclosed cavity (para 0604); at least one measurement device (amplifiers measure power reflected and provide a proportional signal to the controller, paras 399-400) configured to measure at least one reflection signal from the RF feeds (reflection coefficients, para 0412); a controller (element 130, fig. 5C) comprising a processor (“computer,” para 0396) in communication with the plurality of amplifiers and the measurement device (fig. 5b, 130 is in communication with the amplifier for each RF feed; described in para 0397), the controller configured to: monitor the reflection signal (para 0399); calculate a Q-factor for the enclosed cavity based on the reflection signal (controller controls fig. 7 flow chart, para 0403; Q-factor calculation described as part of the process done in fig. 7, see paras 0409 and 415); monitor the Q-factor (“periodically” the microwave stops heating, performs a “sweep” of the frequencies, and completes the “measurement phase” of fig. 7, para 0408); identify a change in the Q-factor exceeding a predetermined change threshold (“Q-factor is below some predetermined level,” para 0417; Applicant has defined the Q-factor as the inverse of the loss tangent with the imaginary permittivity component, ε’’, as being in the denominator and the lossless component, ε’, as being in the numerator, para 00204 of Specification; but Ben-Shmuel teaches the opposite, where the loss coefficient is in the numerator such that “the bigger the loss in the object (or load) matches lower Q-factor,” para 0062 of Ben-Shmuel; thus, for the Applicant’s definition of the Q-factor, the threshold will be exceeded, but as Ben-Shmuel has defined the Q-factor, the Q-factor will be below the threshold); in response to identifying the change exceeding the predetermined change threshold, identify a chemical change in the food load (“output of volatiles indicating fermentation,” para 0569).
Regarding claim 10, Ben Shmuel teaches wherein the enclosed cavity corresponds to a resonant cavity (para 0175).
Regarding claim 11, Ben Shmuel teaches wherein the chemical change corresponds to a denaturation or a gelatinization of the food load (changes in color, such as browning or changes in color as well as dough rising can be detected, para 0480).
Regarding claim 12, Ben Shmuel teaches wherein the controller is further configured to: receive a food type indicating a property of the food load (“classifying a food quality,” para 0038).
Regarding claim 13, Ben Shmuel teaches wherein the controller is further configured to: identify a change in the Q-factor exceeding the predetermined change threshold in response to the food type (after the frequency sweep during a calibration phase, the criteria are selected, para 406, which may include a predetermined level for a Q-factor, para 0417; sweep results reveal package information, para 0032; classification of the food type of the package is described in para 0038; Q factors for different types of objects are described in para 0523, which suggests lowering the Q factor to improve energy absorption by adding salt).
Regarding claim 14, Ben Shmuel teaches wherein the food type is identified as a meat, wherein the controller is further configured to: detecting a protein denaturation of the meat (sweeps described during heating process, para 0513; during each sweep, Q-factor is assessed, para 0415; beef described as going from “fresh to well-done,” para 0515) in response to the Q-factor changing in excess of the predetermined change threshold (para 0417).
Regarding claim 15, Ben Shmuel teaches wherein the food type is identified as a starch (dough, para 0480), wherein the controller is further configured to: detect a gelatinization of the starch (detect dough rising, para 0480) in response to the Q-factor changing in excess of the predetermined change threshold (sweeps described during heating process, para 0513; during each sweep, Q-factor is assessed, para 0415).
Regarding claim 16, Ben Shmuel teaches wherein the food type is identified as a bread (bread making, para 0575), wherein the controller is further configured to: detect a gas development of a yeast (“sense a predetermined increase in volume (or height)” for yeast, para 0569; dough rising would be measurable, para 0480) in response to the Q-factor changing in excess of the predetermined change threshold (paras 0417 and 0513).
Regarding claim 17, Ben Shmuel teaches an electromagnetic cooking device (abstract and para 0056) comprising: an enclosed cavity (fig. 12a, cavity 98) configured to receive a food load (package in the cavity, para 0032); a plurality of amplifiers configured amplify a first RF signal and a second RF signal thereby supplying a plurality of RF feeds to the enclosed cavity (para 0604); at least one measurement device (amplifiers measure power reflected and provide a proportional signal to the controller, paras 399-400) configured to measure at least one reflection signal from the RF feeds (reflection coefficients, para 0412); a controller (element 130, fig. 5C) comprising a processor (computer 92, fig. 5C) in communication with the plurality of amplifiers and the measurement device (fig. 5b, 130 is in communication with the amplifier for each RF feed; described in para 0397), the controller configured to: receive an indication of a food type of the food load (“classifying a food quality,” para 0038); and identify the predetermined change threshold based on the food type (after the frequency sweep during a calibration phase, the criteria are selected, para 406, which may include a predetermined level for a Q-factor, para 0417; sweep results reveal package information, para 0032; classification of the food type of the package is described in para 0038), control a frequency and phase (para 0084) between the first RF signal and the second RF signal (one or more number of inputs, para 0084); change the phase to control a heating technique (para 0082); monitor the reflection signal (“periodically” the microwave stops heating, performs a “sweep” of the frequencies, and completes the “measurement phase,” para 0408); calculate a Q-factor for the enclosed cavity based on the reflection signal (paras 0411-0415); monitor the Q-factor (para 0408); identify a change in the Q-factor exceeding a predetermined change threshold (para 0417); in response to identifying the change exceeding the predetermined change threshold, identify a cooking completion level of the food load (for identification process, see fig. 7; predetermined level compared with the Q-factor as part of the identification process, para 0417; technique of using the Q factor to improve the uniformity of heating, para 0062; fig. 6 shows completion of heating at step 153).
Regarding claim 20, Ben Shmuel teaches wherein the controller is further configured to: identify a denaturing of a protein (sweeps described during heating process, para 0513; during each sweep, Q-factor is assessed, para 0415; beef described as going from “fresh to well-done,” para 0515) based on the change in the Q-factor exceeding the predetermined change threshold (para 0417).
Regarding claim 21, Ben Shmuel teaches wherein the cooking level (“uniformity levels,” para 0021) indicates a completion temperature of the food load (“Periodically (for example a few times a second), the heating is interrupted for a short time (perhaps only a few milliseconds or tens of milliseconds) and it is determined 154, optionally based on a method described below, whether heating should be terminated. If it should, then heating ends 153,” para 0408).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shmuel et al. (US-20090236334-A1) as applied to claim 1 above and further in view of Yin et al. (WO-2015140013-A1).
Ben Shmuel teaches the invention as described above but does not explicitly disclose wherein the change in the Q-factor exceeding the predetermined change threshold is identified in response to the change in the chemical structure as a denaturing of a protein of a meat (although Ben Shmuel teaches beef as going from “fresh to well-done,” para 0515, the relationship between the Q-factor and cooking of beef is not explicitly disclosed).
However, in the same field of endeavor of microwave ovens, Yin teaches wherein the change in the Q-factor (Yin teaches a ratio, S11 and S12, between “the emitted RF signal and the phase and/or amplitude of the corresponding reflection RF signal,” page 11, lines 8-9; this ratio is construed as being analogous to the Q-Factor taught by Ben Shmuel; similar to Ben Shmuel, this ratio is the inverse of the ratio disclosed by the Applicant in para 00204 of the Specification) exceeding the predetermined change threshold is identified in response to the change in the chemical structure as a denaturing of a protein of a meat (referring to fig. 3, “In the stage II ( 40-55 °C), the temperature reaches the denaturation zone, and S11 largely decreases because bound water changes into free water and myosin denaturation has been accompanied by the release of calcium and magnesium ions,” page 12, lines 25-28; because Yin teaches the inverse of the ratio disclosed by the Applicant, Yin teaches that S11 goes below threshold to detect beef being in the denaturation zone, i.e. zone 2 in fig. 3).


Yin, fig. 3

    PNG
    media_image1.png
    676
    617
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ben Shmuel to include detecting a denaturing of beef by measuring the ratio of the reflected power and the transmitted power, in view of the teachings of Yin, by detecting the denaturing of beef, as taught by Yin, using the sweeps to measure the reflection coefficients to determine a Q-factor, as taught by Ben Shmuel, because by measuring the changes in dielectric properties in food, a determination of food doneness can be computed, which is independent of disturbing factors such as the initial status of food and the composition variance of food (Yin, page 12, lines 10-16; referring to the dielectric properties shown for beef steak in figs. 3-4) .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shmuel et al. (US-20090236334-A1) as applied to claim 1 above and further in view of Torres et al. (US-20130142923-A1).
Ben Shmuel teaches the invention as describe above but does not explicitly disclose wherein the change in the Q-factor exceeding the predetermined change threshold is identified in response to the change in the chemical structure as a gas development of a yeast (although Ben Shmuel teaches sensing “a predetermined increase in volume (or height)” for yeast in para 0569, the relationship between the Q-factor and yeast rising is not explicitly disclosed).
However, in the same field of endeavor of microwave ovens, Torres teaches wherein the change in the Q-factor (“phase sweeping,” para 0141; “detector 2040 may detect an amount of energy reflected from the energy application zone and/or energy transmitted at a particular frequency, and processor 2030 may be configured to cause the amount of energy delivered at that frequency to be low when the reflected energy and/or transmitted energy is low.,” para 0138) exceeding the predetermined change threshold is identified in response to the change in the chemical structure as a gas development of a yeast (“a heating process for baking bread by heating yeast dough, may be ended after the rate of RF energy absorption reflects an object with a stable volume for the duration of a certain period, for example 30, 60, 120, or 300 s. Such stable energy absorption rate may indicate that the volume of the object remains unchanged or at least does not increase significantly ,” para 0198; examiner is construing the teaching of the absorbed reflected energy as being stable as meeting the limitation “exceeding the predetermined change threshold” in the sense that if the reflected energy is stable, i.e., does not change, which is the denominator in the Applicant’s formula for a Q-factor; for the derivative, a zero in the denominator will cause the Applicant’s Q-factor to approach infinity, i.e. to exceed a threshold value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ben Shmuel to include detecting a stabilization of the volume of heating yeast dough, in view of the teachings of Torres, by detecting the amount of reflected energy during phase sweeping, as taught by Torres, using the sweeps to measure the reflection coefficients to determine a Q-factor, as taught by Ben Shmuel, because it can be advantageous to ensure that maximal rising is obtained in some bread products, e.g., baking bread or sponge cakes, while rising in other bread products can be unwanted, e.g., some cheesecakes and Crème brulee, where the transmitted power in the RF energy application can be cut off or reduced when rising is detected due to an increase in the absorbed power (Torres, para 0206).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shmuel et al. (US-20090236334-A1) as applied to claim 1 above and further in view of Hadad et al. (US-20130080098-A1).
Ben Shmuel teaches the invention as described above but does not explicitly disclose wherein the change in the Q-factor exceeding the predetermined change threshold is identified in response to the change in the chemical structure as a gelatinization of a starch.
However, in the same field of endeavor of microwave ovens, Hadad teaches wherein the change in the Q-factor (Hadad teaches determining a normalized dissipation ratio, where the ratio is based on the power not absorbed by the food object or the reflected power divided by the power transmitted (see equations 7/8 in para 0113); reflection coefficient S11, and transfer coefficients S12, and S33 “based on measured power and/or energy information during the sweep,” para 0109; these “sweeps” include frequency sweeps, para 0007) exceeding the predetermined change threshold is identified (“DR” is used to identify “cooking state,” para 0115; “the value of DR over time (the time derivative of DR(t) may be higher than a threshold,” para 0118) in response to the change in the chemical structure as a gelatinization of a starch (“Some examples for cooking states may include: the end of baking of dough, the beginning and end of softening stage in slow cooking of meat or cooking of starchy vegetables, end of proofing of yeast dough, end of browning of various baking products, degree of doneness of various meats, or degree of any other type of cooking process, etc.,” para 055; “softening stage in ….cooking of starchy vegetables” is construed as the claimed “gelatinization of a starch”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ben Shmuel to include detecting a softening stage in starchy vegetables, in view of the teachings of Hadad, by detecting the amount of reflected energy during frequency sweeping, as taught by Hadad, using the sweeps to measure the reflection coefficients to determine a Q-factor, as taught by Ben Shmuel, because an indication of a processing state may include any measurements of physical or chemical properties of the food object based on a doneness level, which can be assessed by comparing the ratio of the energy absorbed with the energy emitted, for the benefit of determining the processing state of the food item and then using this feedback to control the cooking state of the food item as it is heated in a microwave oven (Hadad, paras 0006, 0055, and 0102).
	Response to Argument
Applicant's arguments filed 14 September 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Ben Shmuel combined with Yin, Torres, or Hadad.
On page 18, in reference to the previous claim 18 (cancelled and now included in claim 17), the Applicant states that “there is no disclosure in Ben Shmuel that supports the conclusion that an identification of the predetermined change threshold based on the indicated food type is determined or otherwise provided by the disclosed system.”  However, respectfully submit that Ben Shmuel teaches a “profile,” which “comprises an index to a table of the (frequency/power/time) triples or a simulation (or simulation parameters) which generates RF driving profiles including multiple frequencies” (para 0032).  The examiner understands this reference to be directed toward the sweeps across multiple frequencies to determine a Q-factor, as taught by Ben Shmuel in the calibration routine in paragraphs 0411-0434.
The examiner has nothing further to add to the response to arguments provided in the Advisory Action dated 29 October 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/19/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761